Filed 12/18/19                                                    Case 19-14823                                                          Doc 22

     FORM L146 Order Dismissing Case for Failure to Timely File Document(s) (v.02.15)                                19−14823 − B − 13
                  UNITED STATES BANKRUPTCY COURT
                       Eastern District of California
                           Robert E. Coyle United States Courthouse
                                2500 Tulare Street, Suite 2501
                                   Fresno, CA 93721−1318

                                            (559) 499−5800
                                         www.caeb.uscourts.gov
                                         M−F 9:00 AM − 4:00 PM



            ORDER DISMISSING CASE FOR FAILURE TO TIMELY FILE DOCUMENT(S)

     Case Number:           19−14823 − B − 13
     Debtor Name(s), Social Security Number(s), and Address(es):


        Glenn W. Bever
        466 W Tenaya Ave
        Clovis, CA 93612

     OTHER NAMES USED WITHIN 8 YEARS BEFORE FILING THE PETITION:
       Grand View Financial




        Notice of Incomplete Filing and Notice of Intent to Dismiss Case If Documents Are Not Timely Filed having been given to
        the Debtor(s), the debtor's(s') attorney, if any, the trustee, all creditors, and other parties in interest, and the Debtor(s)
        having failed to comply therewith by timely filing the documents referenced therein or a motion to extend time to file the
        documents for cause shown, and no Notice of Hearing on the Court's Notice of Intent to Dismiss Case having been filed,
        IT IS ORDERED that the within case be, and is hereby, dismissed.



      Dated: 12/18/19                                           ORDERED PURSUANT TO THE COURT'S GENERAL
                                                                ORDER THAT DELEGATES AUTHORITY TO THE CLERK
                                                                OF THE BANKRUPTCY COURT AND HIS DEPUTIES
                                                                FOR THE COURT
                                                                Wayne Blackwelder, Clerk



                                                                By:     lbef
                                                                                    Deputy Clerk
